[Cite as TBF Fin., L.L.C. v. Wilkerson, 2019-Ohio-3493.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



TBF Financial LLC,                                  :

                Plaintiff-Appellant,                :
                                                                  No. 18AP-974
v.                                                  :       (C.P.C. No. 18JG-16471)

Angela Wilkerson,                                   :      (REGULAR CALENDAR)

                Defendant-Appellee.                 :



                                         D E C I S I O N

                                    Rendered on August 29, 2019


                On brief: Burman & Robinson, Randal D. Robinson, and
                Carolyn M. Easterday for appellant.

                  APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Plaintiff-appellant, TBF Financial LLC, appeals the judgment of the Franklin
County Court of Common Pleas adopting a magistrate's decision ordering money secured
by a bank garnishment to be released to defendant-appellee, Angela Wilkerson. For the
following reasons, we reverse the trial court.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} In the Franklin County Municipal Court, appellant was granted judgment
against appellee jointly and severally with "Angela Wilkerson Rawlings dba Diamond Tax
Service" in the amount of $2,722.66, plus interest and attorney fees. (Feb. 15, 2018 Entry
for Default Jgmt. at 1.) Appellant certified the judgment to the Franklin County Common
Pleas Court on March 29, 2018. Both the certificate of judgment and praecipe requesting
the clerk of the court of common pleas file a certificate of judgment lien state 4626
Grovedale Court in Columbus as appellee's address.
No. 18AP-974                                                                                                 2


         {¶ 3} On May 10, 2018, appellant filed a non-wage garnishment of appellee's Fifth
Third Bank ("Fifth Third") checking account. The trial court set a hearing date for May 31,
2018, and the clerk of courts for the court of common pleas was instructed to make certified
mail service of an "Order and Notice of Garnishment of Property Other Than Personal
Earnings" to Fifth Third (the garnishee) and a "Notice to the Judgment Debtor of
Garnishment" to appellee at the Grovedale Court address. (May 10, 2018 Instruction for
Service at 1.) The docket reflects the clerk issued service of the notice to appellee on May
14, 2018. Fifth Third answered the order and notice of garnishment, indicating it held
$2,722.66 of appellee's money and then deposited $2,722.66 with the court.
         {¶ 4} On June 1, 2018, appellee filed a change of address form stating 5890 Aqua
Bay Drive in Columbus as her address. On July 3, 2018,1 appellee filed, pro se, a motion
requesting a hearing on the case. In her motion, appellee alleged she did not receive the
notice of garnishment due to "bad delivery service" and states she had no knowledge of
appellant and had never done business with appellant. (July 3, 2018 Refiled Mot. at 2.)
Appellee attached to her motion a bank statement from Fifth Third listing the Aqua Bay
Drive address. She also filed a separate "motion to be heard." (July 3, 2018 Mot. to be
Heard at 1.)
         {¶ 5} Both parties filed motions for an order to distribute the funds. Appellee
argued she never received notice of previous court proceedings and the lack of notice
"disallowed [her] to properly defend [her]self against this debt allegation brought forth
before this Court" and asserted she should be "allow[ed] to properly negate this matter with
[appellant] that/whom [she] ha[s] no prior knowledge of until [her] funds were released by
[her] bank." (July 27, 2018 Mot. at 2.)
         {¶ 6} The trial court scheduled a hearing on the parties' motions to distribute funds
on August 16, 2018 before a magistrate. The day following the hearing, August 17, 2018,
the magistrate issued a decision granting appellee's motion for an order to distribute the
held funds and denying appellant's motion. Among the findings of fact, the magistrate
found:



1 Appellee originally filed a motion requesting a hearing on the case on June 1, 2018, and appellant originally

filed a motion for an order directing funds on June 7, 2018. The trial court denied both original motions due
to the lack of a certificate of service.
No. 18AP-974                                                                              3


              15. There was no evidence on the Docket that any document
              sent to 4626 Grovedale Court was ever returned; i.e., ordinary
              mail was not returned and there was no return of the certified
              mail.

              16. The Docket supports a presumption that there was good
              service of the Notice on the Judgment Debtor.

              17. However, the Judgment Debtor testified that she did not
              get notice of the garnishment.

              18. The Judgment Debtor testified that she had not resided at
              the Grovedale address for some time prior to the May 2018
              mailings.

              19. The Judgment Debtor did not have any other fact that
              would preclude the money from being released to the
              Judgment Creditor other than the alleged service issue.
(Aug. 17, 2018 Mag.'s Decision at 3.) In its conclusions of law, the magistrate stated:
              There is evidence that the Judgment Debtor was served with
              the proper notice contained within R.C. §2716.13. (See the
              May 10, 2018 Notice to the Judgment Debtor) That mailing
              created a presumption that there was good service. In
              response, the Judgment Debtor claimed that the address used
              by the Judgment Creditor was not valid at that time. The
              judgment Debtor testified that she did not receive the Notice.
              She testified that her first notice of this collection action was
              when she heard from her bank.
(Mag.'s Decision at 5-6.) The magistrate cited legal authority, including Doss v. Thomas,
183 Ohio App. 3d 795, 2009-Ohio-2275 (10th Dist.), requiring the statute associated with
garnishments to be strictly followed and construed. The magistrate then concluded that in
this case "the notice required to be given to [appellee] was not served," and, therefore,
appellee did not receive the statutorily required notice as mandated by statute. (Mag.'s
Decision at 7.) Because appellee "failed to meet the strict requirement of the statute," the
magistrate found the money at issue could not be released to appellant, the judgment
creditor. (Mag.'s Decision at 7.) Instead, the magistrate ordered the clerk to release the
money deposited with the court to appellee, the judgment debtor.
       {¶ 7} Appellant filed six objections to the magistrate's decision, including:
              (1) TBF fully complied with the requirements set forth in RC
              §2716.11 - §2716.13 to properly effect a non-wage garnishment
No. 18AP-974                                                                              4


              of non-exempt funds belonging to Defendant Angela Wilkerson
              ("Wilkerson") held by Fifth Third Bank.

              (2) RC §2716.13(C)(1) does not require that the Clerk of Courts
              or TBF perfect service of the Notice To Judgment Debtor of
              Garnishment of Property Other Than Personal Earnings and
              Request For Hearing upon a Defendant/Judgment Debtor.

              (3) In any event, since Wilkerson was granted a hearing on the
              propriety of TBF's garnishment, any failure of service of the
              Notice of Garnishment and Request For Hearing by the Clerk
              of Courts is moot and in no way prejudiced Wilkerson's right to
              due process and to be heard.

              (4) Wilkerson neither asserted, established or suggested any
              reason at the garnishment hearing why the funds held by Fifth
              Third Bank were exempt from TBF's garnishment.

              (5) Doss v. Thomas, 2009-Ohio-2275 (10th Dist.) is inapposite
              to this case and the Magistrate's reliance thereon in support of
              his Conclusions of Law is misplaced.

              (6) The Magistrate's order that the properly garnished funds
              now held by the Clerk of Courts be returned to Wilkerson is in
              error and contrary to law.
(Emphasis sic.) (Aug. 30, 2018 Objs. to Mag.'s Decision at 1-2.) Appellant also attempted
to serve appellee with a new order and notice of garnishment at the Aqua Bay address; the
certified mail attempt was returned "unclaimed." (Oct. 29, 2018 Service Failure at 1.) Fifth
Third's answer to the new notice and order of garnishment indicated appellee has no funds
available in her account.
       {¶ 8} On November 26, 2018, the trial court overruled appellant's objections and
adopted the magistrate's decision. In so holding, the trial court agreed with the magistrate
that under the garnishment statute and Doss "actual notice [to appellee] was required" and
that appellee's testimony showed she had not received notice of the garnishment. (Nov. 26,
2018 Decision at 3.) Furthermore, based on Doss and the requirement of strict compliance
with notice provisions of the statute, the trial court disagreed with appellant's argument
that, regardless of notice, appellee was provided a garnishment hearing during which she
failed to present any evidence that the funds garnished were statutorily exempt or otherwise
not subject to garnishment. The trial court noted the clerk of courts dispersed the funds to
No. 18AP-974                                                                                                5


appellee on August 23, 2018; notation of the disbursement to appellee does not otherwise
appear in the record.2
        {¶ 9} Appellant filed a timely appeal.3
II. ASSIGNMENTS OF ERROR
        {¶ 10} Appellant assigns the following as trial court error:
                [1.] The trial court erred in finding that Appellant failed to
                meet the requirements of R.C. §2716.13 to obtain an order
                releasing to it funds on deposit with the Clerk of Courts as the
                result of the garnishment of Appellee's Fifth Third bank
                account.

                [2.] The trial court erred in failing to release to Appellant the
                funds on deposit with the Clerk of Courts after the
                garnishment hearing was held with Appellee in attendance
                and the court concluded that Appellee had stated no reason
                why the subject garnishment was improper.

III. STANDARD OF REVIEW
        {¶ 11} An appellate court will not disturb a trial court judgment adopting a
magistrate's decision absent an abuse of discretion. Columbus Div. of Income Tax v.
Capital Data Sys., 186 Ohio App. 3d 775, 2010-Ohio-1026, ¶ 8 (10th Dist.). "On questions
of law, however, our review is plenary." Id. Statutory interpretation is a question of law
reviewed de novo on appeal. Broadmoor Ctr., LLC v. Dallin, 10th Dist. No. 16AP-428,
2016-Ohio-8541, ¶ 19.
IV. LEGAL ANALYSIS
        A. Appellant's Second Assignment of Error
        {¶ 12} Because we find it dispositive to resolving this appeal, we will begin by
addressing appellant's second assignment of error. In its second assignment of error,


2 We note this court has previously recognized that in garnishment cases where there is no stay of execution
of the trial court judgment and the clerk distributed disputed funds to the judgment creditor, thereby
satisfying the judgment, the appeal of such distribution is moot. See, e.g., Leonard v. Delphia Consulting,
LLC, 10th Dist. No. 06AP-874, 2007-Ohio-1846, ¶ 6, 24; DeMeter v. Castle Bail Bonds, Inc., 10th Dist. No.
14AP-918, 2015-Ohio-2540, ¶ 8. However, the present case does not involve the satisfaction of a judgment,
since the trial court distributed the funds at issue to the judgment debtor. Having found such a distinction
and considering the record is not clear that the disbursement occurred and neither party argues the present
appeal is moot due to the clerk's possible disbursement of funds to appellee, we will proceed to the merits of
the appeal. Grand Harbour Condominium Owners Assn. v. Grogg, 8th Dist. No. 103463, 2016-Ohio-1386,
¶ 10, fn. 1; Beneficial Ohio, Inc. v. Beckett, 5th Dist. No. 09 CA 000017, 2010-Ohio-453, ¶ 5.
3 Appellee did not file an appellate brief, and appellant waived oral argument.
No. 18AP-974                                                                               6


appellant argues the issue of service is moot since appellee received a hearing and presented
no reason why the garnishment was improper, and, therefore, the trial court erred in failing
to release the money to appellant. We agree.
       {¶ 13} "Garnishment is an action in law 'by which a creditor seeks satisfaction of the
indebtedness out of an obligation due the debtor from a third person, the garnishee.' " In
re Estate of Mason, 109 Ohio St. 3d 532, 537 (2006), quoting Union Properties, Inc. v.
Patterson, 143 Ohio St. 192, 195 (1944). "Garnishments are purely statutory proceedings,
and a court can grant garnishment relief only in accordance with the terms and upon the
grounds set forth in the garnishment statutes." Doss, 2009-Ohio-2275, at ¶ 11. R.C.
2716.01.
       {¶ 14} Garnishment of "property, other than personal earnings," also informally
called a "non-wage garnishment," is governed by R.C. 2716.11 through 2716.13 and 2716.21.
R.C. 2716.11; Doss at ¶ 16. After a judgment has been obtained against another person, the
judgment creditor may commence a non-wage garnishment proceeding in the court of
common pleas. R.C. 2716.01 and 2716.11; Doss at ¶ 11. Pursuant to R.C. 2716.13(B), after
the trial court sets a hearing date, the clerk of court issues an order of garnishment and a
notice to answer to the garnishee. The clerk likewise issues copies of a statutory notice and
a request for a hearing form to the judgment debtor by ordinary or regular mail service
unless the judgment creditor requests that service be made in accordance with the Rules of
Civil Procedure. R.C. 2716.13(C) and (D). The statutory notice to the judgment debtor
provides in pertinent part:
              If you dispute the judgment creditor's right to garnish your
              property and believe that the judgment creditor should not be
              given your money, property, or credits, other than personal
              earnings, now in the possession of the garnishee because they
              are exempt or if you feel that this order is improper for any
              other reason, you may request a hearing before this court by
              disputing the claim in the request for hearing form, appearing
              below, or in a substantially similar form, and delivering the
              request for hearing to this court at the above address, at the
              office of the clerk of this court no later than the end of the fifth
              business day after you receive this notice. * * * NO
              OBJECTIONS TO THE JUDGMENT ITSELF WILL BE
              HEARD OR CONSIDERED AT THE HEARING. If you
              request a hearing, the hearing will be limited to a
              consideration of the amount of your money, property, or
No. 18AP-974                                                                                             7


                credits, other than personal earnings, in the possession or
                control of the garnishee, if any, that can be used to satisfy all
                or part of the judgment you owe to the judgment creditor.
(Emphasis sic.) R.C. 2716.13(C)(1). "The judgment debtor may not use garnishment
proceedings to relitigate the underlying debt." (Internal citations omitted.) Weigand v.
Fabrizi Trucking & Paving Co., 9th Dist. No. 18CA011406, 2019-Ohio-2615, ¶ 13.
        {¶ 15} If the judgment debtor fails to request a hearing by a specified time, the trial
court issues an order to the garnishee to pay all or some of the non-wage property to the
judgment creditor if that amount has not already been paid to the court. R.C. 2716.13(C)(1)
and (5). However, even if the judgment debtor fails to properly request a hearing within
the prescribed time, the trial court may grant a continuance of the scheduled hearing if the
judgment debtor, prior to the time at which the hearing was scheduled, "establishes a
reasonable justification for failure to request the hearing within the prescribed time." R.C.
2716.13(C)(2) and (3).4
        {¶ 16} Viewed comprehensively, "R.C. 2716.13(C) * * * mandates the notice in order
for the debtor to have an opportunity to request a hearing." Capital Data Sys. at ¶ 9.
Capital Data Sys. involved a non-wage garnishment proceeding where the judgment
debtor alleged lack of notice of the garnishment order as a reason to negate the
garnishment. The parties did not dispute that the correct notice was issued to the debtor,
but the record was unclear as to whether the judgment debtor was properly served with the
notice. In affirming the trial court, we held that under R.C. 2716.13(C), a judgment debtor
must demonstrate he or she was prejudiced by alleged lack of notice to preclude an
otherwise proper garnishment. Compare Capital Data Sys., 2010-Ohio-1026, at ¶ 2-3, 9,
citing Smith v. Dodman, 2d Dist. No. 14483 (Aug. 12, 1994) (requiring showing of prejudice
to invalidate non-wage garnishment proceeding based on lack of service where the record
showed the clerk of courts issued service of a form pursuant to R.C. 2716.13(C) and the
judgment debtor received a hearing) with Broadmoor Ctr., LLC, 2016-Ohio-8541, at ¶ 17-
25 (service of incorrect notice rendered non-wage garnishment proceedings void). Further,
we concluded the judgment debtor was not prejudiced by the alleged notice violation


4 We note appellee did not ask for a continuance prior to the time the hearing was scheduled. Because

appellant does not challenge the propriety of the trial court ultimately holding a hearing, we refrain from
addressing this issue. App.R. 12(A) and 16(A)(7).
No. 18AP-974                                                                                8


because the judgment debtor ultimately received a hearing to address her disputes, and,
therefore, the alleged defect in notice essentially constituted harmless error that a trial
court should disregard. Capital Data Sys. at ¶ 3, 9.
       {¶ 17} Here, like in Capital Data Sys., the judgment debtor alleged she did not
receive the order of non-wage garnishment, but she ultimately received a hearing to address
her dispute of the garnishment. As established by the magistrate's unchallenged findings
of fact, at the hearing appellee "did not have any other fact that would preclude the money
from being released to the Judgment Creditor other than the alleged service issue." (Mag.'s
Decision at 3.) Because the purpose of notice under R.C. 2716.13(C) and (D) is to afford the
judgment debtor the opportunity to request a hearing to dispute garnishment and in this
case a hearing was ultimately provided to appellee, we find appellee was not prejudiced by
lack of notice on the specific facts of this case.
       {¶ 18} Doss, cited by the trial court, does not change this result. Doss involved a
garnishee's appeal of the trial court's motion for contempt; it did not address the issue of
whether lack of notice alleged by a judgment debtor who was ultimately granted a hearing
serves as grounds to order release of funds to the debtor rather than the creditor. Moreover,
Capital Data Sys., which is essentially based on a determination that the judgment debtor
was in fact afforded statutory protections, is consistent with the general proposition in Doss
that "a court can grant garnishment relief only in accordance with the terms and upon the
grounds set forth in the garnishment statutes." Id. at ¶ 11. Therefore, considering all the
above and following Capital Data Sys., we find the trial court erred in ordering the disputed
funds released to appellee instead of appellant.
       {¶ 19} Accordingly, we sustain appellant's second assignment of error.
       B. Appellant's First Assignment of Error
       {¶ 20} In its first assignment of error, appellant argues the trial court erred in
finding that appellant failed to meet the service requirements of R.C. 2716.13 to obtain an
order releasing to it funds on deposit with the clerk of courts. We previously held in
addressing the second assignment of error that appellee was not prejudiced by the alleged
lack of notice on the specific facts of this case, and, therefore, the trial court erred in
ordering the disputed funds released to appellee instead of appellant. Therefore, due to our
No. 18AP-974                                                                             9


resolution of the second assignment of error, we find appellant's first assignment of error
to be moot. App.R. 12(A)(1)(c).
V. CONCLUSION
      {¶ 21} Accordingly, having sustained appellant's second assignment of error and
determined appellant's first assignment of error is moot, we reverse the judgment of the
Franklin County Court of Common Pleas and remand this cause for further proceedings in
accordance with law and consistent with this decision.
                                                                      Judgment reversed;
                                                                        cause remanded.
                          BROWN and DORRIAN, JJ., concur.
                                   _____________